Citation Nr: 1814477	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-19 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a bilateral ankle disability.

6.  Entitlement to service connection for acid reflux.

7.  Entitlement to service connection for bilateral foot dermatophytosis.

8.  Entitlement to a rating in excess of 10 percent for tinnitus.

9.  Entitlement to a compensable rating for residuals of hepatitis A.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1983 to March 1992.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO), which reopened the claim of, but continued to deny, service connection for bilateral hearing loss; granted service connection for tinnitus, rated 10 percent; denied service connection for a low back disability, acid reflux, a left knee disability, a right knee disability, a bilateral ankle disability, and bilateral foot nail fungus; and, continued a 0 percent rating for residuals of hepatitis A.    

The RO adjudicated the Veteran's claim of service connection for a low back disability as an original service connection claim.  However, a June 1992 rating decision had denied him service connection for a back disability based essentially on a finding that chronic pathology for back pain was not shown.  As there is a prior final denial of service connection for a back disability, new and material evidence is needed to reopen the claim before it may be considered de novo.  The issue is characterized accordingly.

In August 2016, a videoconference hearing was held before the undersigned; a transcript is in the  record.  During the hearing, the Veteran was granted a 60-day abeyance period for the submission of additional evidence.  Additional evidence, including private medical statements regarding the Veteran's bilateral hearing loss and his low back disability, was received.  In September 2016, VA received a Freedom of Information Act (FOIA) request from the Veteran.  In January 2018, the Board fulfilled that request.  

The issue of service connection for tinea cruris was raised by the record at the August 2016 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issues of service connection for bilateral hearing loss and a low back disability (both on de novo review), acid reflux, bilateral foot dermatophytosis, and a right knee disability, and seeking a compensable rating for residuals of hepatitis A are being REMANDED to the AOJ\).  VA will notify the Veteran if action is required. 


FINDINGS OF FACT

1.  On the record during the August 2016 Board hearing, prior to the promulgation of a decision in the matters, the Veteran expressed his intent to withdraw his appeals seeking service connection for a left knee disability and a bilateral ankle disability, and for a rating in excess of 10 percent for tinnitus; there is no question of fact or law in the matters remaining for the Board to consider.

2.  An unappealed June 1992 rating decision denied the Veteran service connection for bilateral hearing loss and a back disability based on a finding that such disabilities were not shown.

3.  Evidence received since the June 1992 rating decision includes medical evidence which shows current diagnoses of bilateral hearing loss and lumbar spine degenerative disc disease (DDD); relates to an unestablished fact necessary to substantiate the claims; and raises a reasonable possibility of substantiating such claims. 


CONCLUSIONS OF LAW

1.  With respect to the Veteran's claims of service connection for a left knee disability and a bilateral ankle disability, and for a rating in excess of 10 percent for tinnitus, the criteria for withdrawal of a substantive appeal are met; the Board has no further jurisdiction to consider appeals in the matters.  38 U.S.C. §§ 7104, 7105(d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  New and material evidence has been received and the claims of service connection for bilateral hearing loss and a low back disability may be reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claims.  However, given the Veteran's expression of intent to withdraw his appeals seeking service connection for a left knee disability and a bilateral ankle disability, and for a rating in excess of 10 percent for tinnitus, further discussion of the impact of the VCAA on those issues is not necessary.  Regarding the claims  to reopen claims of service connection for bilateral hearing loss and a low back disability, this decision grants that portion of the claims decided herein (reopens the claims); there is no reason to belabor the impact of the VCAA on the matters since any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background and Analysis

Withdrawal of Appeals

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C. § 7104; 38 C.F.R. § 20.101.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative, and must be in writing or on the record at a hearing.  38 C.F.R. § 20.204.

On the record during the August 2016 Board hearing, the Veteran indicated that he was withdrawing his appeals seeking service connection for a left knee and bilateral ankle disabilities, and for a rating in excess of 10 percent for tinnitus.  There are no allegations of error of fact or law remaining for appellate consideration as to these issues.  Accordingly, the Board no longer has jurisdiction to consider appeals in the matters.

Claims to Reopen the Claims of Service Connection for Bilateral Hearing Loss and a Low Back Disability

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (CAVC) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold requirement.  CAVC interpreted the language of 38 C.F.R. § 3.156(a) as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

An unappealed June 1992 rating decision denied the Veteran service connection for bilateral hearing loss and a back disability based essentially on findings that such disabilities were not shown.  As he did not appeal that rating decision, or submit new and material evidence within a year following, it is final based on the evidence of record at the time (and is the last prior final rating decision in the matter).  38 U.S.C.§  7105.

Evidence of record at the time of the June 1992 rating decision included service treatment records (STRs), which did not show a hearing loss disability (as defined) or chronic low back pathology.  As the claim was previously denied based on a finding that such disabilities were not shown, for evidence to be new and material, it must tend to relate to this unestablished fact (i.e., it must tend to show that the Veteran has a hearing loss disability and a low back disability which might be related to service).

Evidence received since the June 1992 rating decision includes a November 2011 VA examination report which shows a diagnosis of bilateral sensorineural hearing loss (SNHL), and a November 2011 VA examination report which shows a diagnosis of lumbar spine DDD.  The record also contains an August 2016 VA clinical record which relates the Veteran's hearing loss to loud noise exposure in service, and an October 2014 private medical statement (received in September 2016 with a waiver of RO consideration) which relates the Veteran's lumbar DDD to service.  This evidence is new, as it was not part of the record in June 1992, and is material, as it is competent (medical) evidence that pertains to the unestablished facts necessary to substantiate the claim.  Consequently, in light of the "low threshold" standard for reopening endorsed by CAVC in Shade, the Board finds that the evidence received is both new and material, and that the claims of service connection for bilateral hearing loss and a low back disability may be reopened.  De novo consideration of the claims is discussed in the remand below.


ORDER

The appeals seeking service connection for a left knee disability and a bilateral ankle disability, and for a rating in excess of 10 percent for tinnitus are dismissed.

The appeals to reopen claims of service connection for bilateral hearing loss and a low back disability are granted.


REMAND

A review of the record found that further development is needed for VA to fulfill its duty to assist the Veteran with the development of evidence necessary to substantiate his claims.  

Pertinent VA treatment records appear to be outstanding.  In September 2016, the Veteran submitted a VA treatment record from the Birmingham, Alabama VA Medical Center (VAMC) dated August 22, 2016 .  The record includes an active problem list with notations of onychomycosis, bilateral SNHL, and chronic low back pain with various dates of diagnosis in 2015 and 2016.  The active medication list notes that the Veteran has been prescribed ciclopirox nail lacquer, ear drops for an ear infection, and ranitidine HCL for a stomach condition.  Notably, the submitted treatment record includes pages numbered 12-17 of 29, but not pages 1-12 or 18-29.  As the Veteran is apparently receiving VA treatment for nail fungus of the feet, low back pain, bilateral hearing loss, and a stomach condition, and the identified outstanding VA treatment records are constructively of record, such records must be secured to allow for a fully informed appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Pertinent private treatment records also appear to be outstanding.  In June 2014, the Veteran submitted a release authorizing VA to obtain 2013-2014 treatment records from Dr. Jeffrey Clifton pertaining to hepatitis A, back pain, and toenail fungus; such records are not associated with the file and there is no indication that they were sought.  [The aforementioned August 22, 2016 VA clinical record includes the following note: "Will try and obtain records from Seale Harris Clinic." (where Dr. Clifton was employed.]  In June 2016, VA received a statement from the Veteran regarding low back treatment by chiropractor Stephen Edwards.  The correspondence indicates that the Veteran attached a Disability Benefits Questionnaire (DBQ), 17 pages of medical treatment records from August 2014 to April 2015, and a nexus statement from Mr. Edwards.  The file contains the DBQ and the nexus statement, but only one page of medical treatment records (the initial August 2014 consult record); thus, it appears subsequent treatment records from Mr. Edwards are outstanding.  As the Veteran seeks a compensable rating for hepatitis A and service connection for a low back disability and toenail fungus, private treatment records from Dr. Clifton (at the Seale Harris Clinic) and  Mr. Edwards may contain pertinent information and must be secured.

Based on responses to the development above, additional development may be necessary.  The claim of service connection for acid reflux was denied by the RO on the basis that such disability is not shown.  As noted above, the Veteran has been prescribed ranitidine HCL for a stomach condition.  If the records obtained on remand show a current diagnosis of acid reflux/GERD, a VA examination should be ordered (as requested by the Veteran's representative in a March 2015 statement) to ascertain whether his current acid reflux/GERD is related to his service, as service treatment records (STRs) in February 1988 and August 1991 note assessments of gastroenteritis and "gastritis/? reflux esophagitis."  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Regarding the rating for residuals of hepatitis A, the Veteran was afforded a VA examination in November 2011.  He denied any signs or symptoms attributable to liver diseases such as fatigue, malaise, anorexia, nausea, vomiting, arthralgia, and weight loss.  More recently, at the August 2016 Board hearing, he testified that he has been treated for chronic fatigue.  If records obtained pursuant to the development above show treatment for hepatitis A, a VA examination to ascertain the current severity of the residuals of A would be needed . 

Regarding the claim of service connection for a right knee disability, the Veteran was afforded a VA examination in November 2011.  The examiner noted a 2000 diagnosis of medial meniscus tear and provided a negative nexus opinion.  As rationale for the opinion, the examiner merely noted a knee strain in service and simply stated, "no chronic [history] of knee pain."  The Board finds the examination report inadequate for rating purposes as it apparently limits consideration of a nexus to service to continuity of symptomatology.  Furthermore, the rationale is inadequate as it is not clear whether the examiner considered complaints of knee pain beginning in June 1999 for several months prior to the noted January 2000 meniscectomy.  An examination to ascertain the nature and etiology of the Veteran's current right knee disability is necessary.    

Regarding the claim of service connection for a low back disability, the Veteran was afforded a VA examination in November 2011.  The examiner noted a history of a strain in service, and then a period without treatment until 2005 (per the Veteran's report).  The examiner provided a negative nexus opinion.  The rationale  states, "No [history] of chronic back pain."  The Board finds the examination report inadequate for rating purposes as the opinion is based on an inaccurate factual premise.  Review of the record found that the Veteran complained of low back pain associated with running in April 1999.  A May and June 1999 private clinical record notes that he was involved in a motor vehicle accident (MVA) and was treated at St. Vincent's emergency room for neck pain and a "back sprain as he calls it."  An October 2002 private clinical record notes a complaint of low back pain after lifting heavy objects at work.  A September 2003 private clinical record notes complaints of low back pain and an assessment of probable early degenerative joint disease with low back pain; the Veteran reported that he was provided nonsteroidal anti-inflammatory drugs by a nurse at his workplace (Honda plant).  Accordingly, an adequate examination which considers the entire factual record is necessary.  [The Board notes that records pertaining to the injuries the Veteran sustained in the 1999 MVA and at work in 2002 and 2003 are likely to contain critical evidence pertinent to this claim, are not associated with the record, and must be sought.  The Veteran's assistance (providing identifying information and authorizations for VA to secure private records) will be needed for the AOJ to pursue development for those records.  The Veteran is advised that a governing regulation (38 C.F.R. § 3.158(a)) provides that where evidence requested in connection with a claim for VA benefits is not received within one year after the date of request the claim will [emphasis added] be considered abandoned.]  
   
Regarding the claim of service connection for bilateral foot dermatophytosis, the Veteran was afforded a VA examination in November 2011.  The examiner provided a negative nexus opinion.  The rationale provided states that the Veteran was not seen for such disability since service and there is "no current treatment for fungus of toes."  As discussed above, an August 2016 VA treatment record notes an active problem list which includes a notation of onychomycosis, and current medication includes prescribed ciclopirox nail lacquer.  The Board again finds the examination report inadequate for rating purposes as the opinion is based on an inaccurate factual premise.  An adequate examination which considers the entire factual record (including any newly acquired documents obtained pursuant to the development ordered below) is necessary.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record all outstanding records of VA evaluations and treatment the Veteran has received for the disabilities at issue.

2.  The AOJ should ask the Veteran to provide identifying information regarding all private evaluations or treatment he has received for the claimed disabilities (records of which are not already in the record) and to provide the authorizations necessary for VA to secure for the record complete clinical records of all such evaluations and treatment, specifically including treatment records from Dr. Jeffrey Clifton, the Seale Harris Clinic, and chiropractor Stephen Edwards.

The AOJ should also ask the Veteran to provide the identifying information and releases necessary for VA to secure the following:

(a) All records pertaining to his self-reported 1999 MVA, to include complete clinical records of the (immediate and any follow-up, i.e., emergency room and any subsequent hospitalizations) treatment he received following the accident, to specifically include complete records of his treatment at St. Vincent's Health System.  

(b) All records pertaining to his self-reported work-related low back injuries/treatment in 2002 and 2003, to specifically include any treatment records from the Honda plant where he was employed.   

The Veteran should be reminded that he has one year from the date of the request letter to submit the identifying information and releases, and that expeditious handling of his claims is dependent on the promptness of his response.  

The AOJ must secure for the record copies of the complete records from the all providers/sources identified.  If any records requested are unavailable, the reason must be explained in the record.  If a private provider does not respond to a VA request for records, the Veteran must be so advised, and also advised that ultimately it is his responsibility to ensure that private records are received.

The AOJ should not proceed with further development until the Veteran responds to their request letter or the one year period he is afforded by regulation to respond has expired (or he indicates he will not cooperate and waives the remainder of the one year period).  If he does not respond to the request for identifying information and releases within a year, the claims should be further processed under 38 C.F.R. § 3.158(a).

3.  Thereafter, if (and only if) additional pertinent records are received (or established to be nonexistent/irretrievably lost), and the claim has not been processed under 38 C.F.R. § 3.158(a), the AOJ should arrange for an orthopedic examination of the Veteran to ascertain the nature and likely etiology of his lumbar spine and right knee disabilities.  The entire record (to include this remand and any records obtained pursuant to the development above) must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

a) Please identify (by diagnosis) each lumbar spine and right knee disability found/shown by the record during the pendency of the instant claims.

b) Please identify the likely etiology for each lumbar spine and right knee disability diagnosed.  Specifically, is it at least as likely as not (a 50 % or greater probability) that the disability was incurred during the Veteran's active service (vs. due to any postservice injury shown by the record) ? 

The examiner must include rationale for all opinions, citing to supporting factual data and medical literature/treatise as deemed appropriate.

4.  The AOJ should arrange for a dermatological examination of the Veteran to ascertain the nature and likely etiology of his bilateral toenail fungal condition.  The entire record (to include this remand and any records obtained pursuant to the development above) must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

a) Please identify (by diagnosis) each toenail fungal condition found/shown by the record during the pendency of the instant claims.

b) Please identify the likely etiology for each toenail fungal condition.  Specifically, is it at least as likely as not (a 50 % or greater probability) that the disability is related to the Veteran's active service? 

The examiner must include rationale for all opinions, citing to supporting factual data and medical literature/treatise as deemed appropriate.

5.  The AOJ should then review the record, arrange for any further development indicated in light of the records received (i.e. examinations to determine the nature and etiology of any currently shown residuals of hepatitis A or diagnosed acid reflux/GERD), ensure all development sought is completed, and readjudicate the remanded claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


